Howard T. Hogan, J.
Petitioner in a proceeding brought under article 78 of the Civil Practice Act, seeks an order compelling the Building Inspector of the Town of Hempstead to issue building permits for the construction of four one-family dwellings on its property.
It appears that after application for these permits was filed, both the petitioner and the Town Engineer were notified by the Chief Engineer of the Long Island State Park Commission, that ‘ the property owned by the Lido Links Homes, Inc., along the northerly side of Lido Boulevard and lying between the Boulevard and the Grolf Course, is required for the construction of the Long Beach Expressway to the Loop Parkway as authorized by Section 341 of the State Highway Law.”
*158The respondent offers nothing more in opposition, raising no objection to the form or substance of the applications themselves. The petition is granted and the respondent is directed to issue said permits. If the Long Island State Park Commission wishes to acquire this property, it should move promptly for an order condemning it, and thus minimize the damage to the petitioner. It cannot, by a mere statement of intent, which binds no one, compel an owner to maintain his property in an unproductive state for an indefinite period, in the manner here proposed.